(KENNAMETAL LOGO) [l37930l3793001.gif]
Exhibit 10.1
KENNAMETAL INC.
RESTRICTED UNIT AWARD
Grant Date:                                
     This Restricted Unit Award made from KENNAMETAL INC., a Pennsylvania
corporation (the “Company”), to «name» (the “Awardee”) is made, as of the above
Grant Date, under the Kennametal Inc. Stock and Incentive Plan of 2002, as
amended (the “Plan”). Capitalized terms used herein, but not otherwise defined,
shall have the same meaning ascribed to them in the Plan.

1.   The Company hereby grants to the Awardee a Restricted Unit Award (the
“Award”) for «number of stock units» Stock Units. Each Stock Unit represents the
right to receive one Share of the Company’s Capital Stock, par value $1.25 per
share, subject to the Forfeiture Restrictions (defined below). Notwithstanding,
Stock Units as initially awarded have no independent economic value, but rather
are mere units of measurement used for purpose of calculating the number of
Shares, if any, to be delivered under the Award.   2.   The prohibition against
transfer and the obligation to forfeit and surrender the Stock Units to the
Company are herein referred to as “Forfeiture Restrictions.” The Stock Units may
not be sold, assigned, pledged, exchanged, hypothecated, gifted or otherwise
transferred, encumbered or disposed of, except as described in the Plan, to the
extent then subject to the Forfeiture Restrictions. The Forfeiture Restrictions
shall be binding upon, and enforceable against, any permitted transferee of the
Stock Units.   3.   The Forfeiture Restrictions shall lapse as to the Stock
Units, provided that the Awardee does not Separate from Service and maintains
Continuous Status as an Employee from the Grant Date through the lapse date, as
follows: (a) Forfeiture Restrictions shall lapse as to one-fourth (1/4) of the
Stock Units on the first anniversary of the Grant Date; (b) Forfeiture
Restrictions shall lapse as to an additional one-fourth (1/4) of the Stock Units
on the second anniversary of the Grant Date; (c) Forfeiture Restrictions shall
lapse as to an additional one-fourth (1/4) of the Stock Units on the third
anniversary of the Grant Date; and (d) Forfeiture Restrictions shall lapse as to
the remaining one-fourth (1/4) of the Stock Units on the fourth anniversary of
the Grant Date.   4.   The Stock Units, to the extent then subject to the
Forfeiture Restrictions, shall be forfeited to the Company upon Separation from
Service for any reason other than death, Disability or Retirement. In the event
that the Awardee Separates from Service as a result of death, Disability or
Retirement, the Forfeiture Restrictions relating to any outstanding Stock Units
under this Award shall automatically lapse. Notwithstanding the foregoing or any
provisions of this Award or the Plan to the contrary, for U.S. participants,
where a Separation from Service due to Disability or Retirement has occurred,
the delivery of any Shares underlying this Award shall be delayed and delivered
on the six (6) month anniversary of the Awardee’s Separation from Service,
subject to the Awardee’s satisfaction of all applicable income and employment
withholding taxes.   5.   Except as otherwise provided herein, the shares of
Company Capital Stock (the “Shares”) underlying Stock Units which are no longer
subject to Forfeiture Restrictions shall be issued to

 



--------------------------------------------------------------------------------



 



    the Awardee on the lapse date (or as soon as reasonably practicable
thereafter but in no event later than the 15th day of the third month following
such date), subject to the Awardee’s satisfaction of all applicable income and
employment withholding taxes.   6.   The Shares underlying Stock Units shall not
be sold or otherwise disposed of in any manner, that would constitute a
violation of any applicable federal or state securities laws. The Company may
refuse to register the transfer of the Shares on the stock transfer records of
the Company if such transfer constitutes a violation of any applicable
securities law and the Company may give related instructions to its transfer
agent, if any, to stop registration of the transfer of the Shares.   7.   This
Restricted Unit Award is intended to comply with Section 409A of the Internal
Revenue Code (which deals with nonqualified deferred compensation) or an
exception thereto and the regulations promulgated thereunder and shall be
construed accordingly. The Company reserves the right to administer, amend or
modify the Award or to take any other action necessary or desirable to enable
the Award to be interpreted and construed accordingly. Notwithstanding the
foregoing, the Awardee acknowledges and agrees that Section 409A may impose upon
the Awardee certain taxes or interest charges for which the Awardee is and shall
remain solely responsible.   8.   All other terms and conditions applicable to
this Award are contained in the Plan. A copy of the Plan and related Prospectus
is available on the Kennametal InfoNet in the Shared Services — Human Resources
Portal under the Total Rewards tab, as well as on your account page at
www.Fidelity.com under Plan Information and Documents.

            KENNAMETAL INC.
      By:   David W. Greenfield         Title: Vice President, Secretary and
General
          Counsel            

2